25 So. 3d 812 (2009)
Cheryl Mooney JOHNSON, Roy W. Mooney, Lola M. Mooney, Julie Mooney Toney, Jerry Wayne Mooney, Charles Morice Mooney, Jeffery Allen Mooney, John Oliver Mooney and Patricia A. Mooney Perriloux, All Individually and on Behalf of the Estate of Wilmer R. Mooney, Sr. and Jerry Lee Graham Mooney, Widow of Wilmer R. Mooney, Sr.
v.
Robert V. SHAFOR, M.D., Sanjay Raina, M.D., Sibaja Shome, M.D. and Slidell Memorial Hospital and its Employees.
No. 2009-C-1921.
Supreme Court of Louisiana.
November 20, 2009.
*813 Denied.